DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive.
Gheorghiu, as detailed in the Office Action dated February 22, 2022, teaches the receiving synchronization indication information transmitted by a network device, comprises: wherein the taking time of a corresponding serving cell as timing reference for the neighboring cell according to the synchronization indication information, comprises: when the synchronization indication information indicates true, taking a current serving cell or a serving cell configured by the network device as timing reference for a neighboring cell at a current frequency (paragraphs 59-60, when serving cell and neighboring cell are synchronous, which is a synchronous network, frequency band of the cells is synchronous).  Schwarz, as detailed in the Office Action dated February 22, 2022, teaches synchronization information may be sent from the network to the UE as a dedicated message or as a broadcast message in system information (paragraph 42), such that when frequency bands of the serving cell and neighboring cell is synchronous, the UE would be able to receive broadcast information from neighboring cell using frequency of the serving cell (i.e., same frequency for broadcasting the synchronization information).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 6, 10, 11, 13, 14, 15, 19, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2013/0114576 A1, hereinafter Kwon) in view of Han et al. (US 2014/0198676 A1, hereinafter Han) in view of Gheorghiu et al. (US 2016/0302098) and in further view of Schwarz et al. (US 2009/0219889)
Regarding claim 1, Kwon discloses a synchronization indication method, applied to a user equipment (Abstract, paragraph 87 and Fig. 5, method of performing uplink synchronization), comprising: receiving synchronization indication information transmitted by a network device in case that there are different serving cells serving the user equipment, wherein the synchronization indication information indicates one or more serving cells as timing reference (paragraph 91, “The BS sends a MAC message, including an activation indicator that activates some or all of the one or more secondary serving cells configured in the UE and TAG configuration information, to the BS at step S510. The TAG configuration information may be included in a MAC message and transmitted … When the BS activates some or all of the secondary serving cells, the BS can allocate resources for the secondary serving cells configured in the UE” (please note in Fig. 5, step 510, the BS sends the TAG configuration information to UE, not BS); paragraph 93, “UE configures a timing reference serving cell within each TAG at step S515. Here, information on the timing reference serving cell may be or may not be included in the TAG configuration information”, such that a base station (BS) (network device) transmits timing reference information of a serving cell when there are more than one secondary serving cells); taking time of a corresponding serving cell as timing reference according to the synchronization indication information (paragraph 93, “UE configures a timing reference serving cell within each TAG at step S515”; paragraph 97, “the UE can rapidly receive a random access start indicator for the secondary serving cells within the new sTAG from the BS and also secure uplink synchronization in the sTAG to which a corresponding secondary serving cell belongs”).  Kwon discloses the base station provides UE with timing reference information of secondary serving cells (paragraphs 91 and 93, Fig. 5), wherein carrier aggregation is performed using channels from a secondary serving cell (paragraphs 57 and 59).
 Kwon does not expressly disclose the information indicates one or more serving cells as timing reference for a neighboring cell and taking the time of the corresponding serving cell as the timing reference for the neighboring cell; wherein the receiving synchronization indication information transmitted by a network device, comprises: receiving a broadcast message transmitted by the network device; wherein the broadcast message comprises the synchronization indication information; wherein the taking time of a corresponding serving cell as timing reference for the neighboring cell according to the synchronization indication information, comprises: when the synchronization indication information indicates true, taking a current serving cell or a serving cell configured by the network device as timing reference for a neighboring cell at a current frequency; wherein the current frequency refers to a frequency at which the broadcast message is received; or, wherein the receiving synchronization indication information transmitted by a network device, comprises: receiving a dedicated signaling transmitted by the network device; wherein the dedicated signaling comprises the synchronization indication information; wherein the taking time of a corresponding serving cell as timing reference for the neighboring cell according to the synchronization indication information, comprises: when the synchronization indication information indicates true, taking a serving cell configured by the network device as timing reference for all or part of neighboring cells at a current measurement object frequency configured by the network device.
In an analogous art, Han discloses a method performed by a UE adapted for carrier aggregation (paragraph 62 and Fig. 8), wherein the UE receives from an eNB a list including at least one neighboring cell that is to serve the UE as a secondary cell (paragraph 73).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configuring a neighboring cell of Han as a secondary serving cell of TAG as disclosed by Kwon to aggregate channel from neighboring cell in order to utilize resources nearby to enhance resource utilization efficiency.
Gheorghiu teaches the receiving synchronization indication information transmitted by a network device, comprises: wherein the taking time of a corresponding serving cell as timing reference for the neighboring cell according to the synchronization indication information, comprises: when the synchronization indication information indicates true, taking a current serving cell or a serving cell configured by the network device as timing reference for a neighboring cell at a current frequency (paragraphs 59-60, when serving cell and neighboring cell are synchronous, which is a synchronous network, frequency band of the cells is synchronous).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kwon in view of Han with the above features of Gheorghiu for the purpose of minimizing the interruption caused by the measurement gaps as taught by Gheorghiu.
Schwarz teaches synchronization information may be sent from the network to the UE as a dedicated message or as a broadcast message in system information (paragraph 42), such that when frequency bands of the serving cell and neighboring cell is synchronous, the UE would be able to receive broadcast information from neighboring cell using frequency of the serving cell (i.e., same frequency for broadcasting the synchronization information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit the synchronization indication information of Kwan in view of Han and in further view of Gheorghiu in dedicated message or broadcast message as suggested by Schwarz to provide different channels for providing the synchronization indication information to the UE.
Regarding claim 5, The above Kwon combination discloses the limitations of claim 1 as applied above. Kwon in view of Han further discloses one or more serving cells as timing reference comprise any one or more of the following combinations: one or more serving cells configured by the network device; one or more special cells (SpCell) configured by the network device; one or more cells in a cell list configured by the network device; a cell corresponding to a frequency or a frequency group in a frequency list; and a reference serving cell configured in a measurement object (MO) (see Kwon, paragraph 91, BS (network device) activates and allocate resources for the secondary serving cells).
Kwon does not expressly disclose the one or more serving cells as timing reference for the neighboring cell.
Han discloses a method performed by a UE adapted for carrier aggregation (paragraph 62 and Fig. 8), wherein the UE receives from an eNB a list including at least one neighboring cell that is to serve the UE as a secondary cell (paragraph 73).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configuring a neighboring cell of Han as a secondary serving cell of TAG as disclosed by Kwon to aggregate channel from neighboring cell in order to utilize resources nearby to enhance resource utilization efficiency.
Regarding claim 6, Kwon in view of Han further discloses configuration manner of one or more serving cells configured by the network device, comprises any one or more of the following combinations: one or more serving cells indicated by the network device through a physical cell identifier (PCI) and a frequency; one or more serving cells indicated by the network device through a cell index; and one or more serving cells indicated by the network device through an E-UTRAN cell global identifier (ECGI) (see Kwon, paragraph 59, serving cell index).
Regarding claim 10, Kwon in view of Han further discloses the synchronization indication information comprises a synchronization indication, and information corresponding to a serving cell that serves as timing reference (see Kwon, paragraphs 90-93, TAG configuration information).
Regarding claim 11, Kwon discloses a synchronization indication method, applied to a network device (Abstract, paragraph 87 and Fig. 5, method of performing uplink synchronization, applied to a base station (network device)), comprising: transmitting synchronization indication information to a user equipment in case that there are different serving cells serving the user equipment, wherein the synchronization indication information indicates one or more serving cells as timing reference (paragraph 91, “The BS sends a MAC message, including an activation indicator that activates some or all of the one or more secondary serving cells configured in the UE and TAG configuration information, to the BS at step S510. The TAG configuration information may be included in a MAC message and transmitted … When the BS activates some or all of the secondary serving cells, the BS can allocate resources for the secondary serving cells configured in the UE” (please note in Fig. 5, step 510, the BS sends the TAG configuration information to UE, not BS); paragraph 93, “UE configures a timing reference serving cell within each TAG at step S515. Here, information on the timing reference serving cell may be or may not be included in the TAG configuration information”, such that the base station (BS) (network device) transmits timing reference information of a serving cell when there are more than one secondary serving cells).  Kwon discloses the base station provides UE with timing reference information of secondary serving cells (paragraphs 91 and 93, Fig. 5), wherein carrier aggregation is performed using channels from a secondary serving cell (paragraphs 57 and 59).
 Kwon does not expressly disclose the information indicates one or more serving cells as timing reference for a neighboring cell; wherein the transmitting synchronization indication information to a user equipment, comprises: transmitting a broadcast message to the user equipment; wherein the broadcast message comprises the synchronization indication information; when the synchronization indication information indicates true, the user equipment takes a current serving cell or a serving cell configured by the network device as timing reference for a neighboring cell at a current frequency: wherein the current frequency refers to a frequency at which the broadcast message is received: or, transmitting a dedicated signaling to the user equipment; wherein the dedicated signaling comprises the synchronization indication information; when the synchronization indication information indicates true, the user equipment takes a serving cell configured by the network device as timing reference for all or part of neighboring cells at current measurement object frequency configured by the network device.
In an analogous art, Han discloses a method performed by a UE adapted for carrier aggregation (paragraph 62 and Fig. 8), wherein the UE receives from an eNB a list including at least one neighboring cell that is to serve the UE as a secondary cell (paragraph 73). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configuring a neighboring cell of Han as a secondary serving cell of TAG as disclosed by Kwon to aggregate channel from neighboring cell in order to utilize resources nearby to enhance resource utilization efficiency.
Gheorghiu teaches the receiving synchronization indication information transmitted by a network device, comprises: wherein the taking time of a corresponding serving cell as timing reference for the neighboring cell according to the synchronization indication information, comprises: when the synchronization indication information indicates true, taking a current serving cell or a serving cell configured by the network device as timing reference for a neighboring cell at a current frequency (paragraphs 59-60, when serving cell and neighboring cell are synchronous, which is a synchronous network, frequency band of the cells is synchronous).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kwon in view of Han with the above features of Gheorghiu for the purpose of minimizing the interruption caused by the measurement gaps as taught by Gheorghiu.
Schwarz teaches synchronization information may be sent from the network to the UE as a dedicated message or as a broadcast message in system information (paragraph 42), such that when frequency bands of the serving cell and neighboring cell is synchronous, the UE would be able to receive broadcast information from neighboring cell using frequency of the serving cell (i.e., same frequency for broadcasting the synchronization information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit the synchronization indication information of Kwan in view of Han and in further view of Gheorghiu in dedicated message or broadcast message as suggested by Schwarz to provide different channels for providing the synchronization indication information to the UE.
Regarding claim 12, The above Kwon combination discloses the limitations of claim 11 as applied above.
Kwon does not expressly disclose the transmitting synchronization indication information to a user equipment, comprises: transmitting a broadcast message to the user equipment; wherein the broadcast message comprises the synchronization indication information; or, transmitting a dedicated signaling to the user equipment; wherein the dedicated signaling comprises the synchronization indication information.
Han discloses synchronization signal being broadcast to UE (paragraphs 29-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to broadcast the synchronization information of Kwon as suggested by Han to communicate the synchronization to plurality of UEs via broadcast message.
Regarding claims 4, 13, Kwon combination further discloses the synchronization indication information is a field of using time of serving cell for synchronization (useServingCellTimingForSync), or other synchronization indication information field (see Kwon, Abstract, paragraphs 95 and 97, information provided to UE for synchronization).
Regarding claim 14, Kwon combination further discloses one or more serving cells as timing reference comprise any one or more of the following combinations: one or more serving cells configured by the network device; one or more special cells (SpCell) configured by the network device; one or more cells in a cell list configured by the network device; a cell corresponding to a frequency or a frequency group in a frequency list; and a reference serving cell configured in a measurement object (MO) (see Kwon, paragraph 91, BS (network device) activates and allocate resources for the secondary serving cells).
Kwon does not expressly disclose the one or more serving cells as timing reference for the neighboring cell.
Han discloses a method performed by a UE adapted for carrier aggregation (paragraph 62 and Fig. 8), wherein the UE receives from an eNB a list including at least one neighboring cell that is to serve the UE as a secondary cell (paragraph 73).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configuring a neighboring cell of Han as a secondary serving cell of TAG as disclosed by Kwon to aggregate channel from neighboring cell in order to utilize resources nearby to enhance resource utilization efficiency.
Regarding claim 15, Kwon combination further discloses configuration manner of one or more serving cells configured by the network device, comprises any one or more of the following combinations: one or more serving cells indicated by the network device through a physical cell identifier (PCI) and a frequency; one or more serving cells indicated by the network device through a cell index; and one or more serving cells indicated by the network device through an E-UTRAN cell global identifier (ECGI) (see Kwon, paragraph 59, serving cell index).
Regarding claim 19, Kwon combination further discloses the synchronization indication information comprises a synchronization indication, and information corresponding to a serving cell that serves as timing reference (see Kwon, paragraphs 90-93, TAG configuration information).
Regarding claim 27, Kwon discloses a user equipment (Abstract, paragraph 199 and Fig. 19B), comprising: a processor (paragraph 199), a memory (paragarph213, computer-readable medium circuitry), and a computer program stored on the memory and executable on the processor (paragraph 213); wherein the computer program is executed by the processor to implement steps of: receiving synchronization indication information transmitted by a network device in case that there are different serving cells serving the user equipment, wherein the synchronization indication information indicates one or more serving cells as timing reference (paragraph 91, “The BS sends a MAC message, including an activation indicator that activates some or all of the one or more secondary serving cells configured in the UE and TAG configuration information, to the BS at step S510. The TAG configuration information may be included in a MAC message and transmitted … When the BS activates some or all of the secondary serving cells, the BS can allocate resources for the secondary serving cells configured in the UE” (please note in Fig. 5, step 510, the BS sends the TAG configuration information to UE, not BS); paragraph 93, “UE configures a timing reference serving cell within each TAG at step S515. Here, information on the timing reference serving cell may be or may not be included in the TAG configuration information”, such that a base station (BS) (network device) transmits timing reference information of a serving cell when there are more than one secondary serving cells); taking time of a corresponding serving cell as timing reference according to the synchronization indication information (paragraph 93, “UE configures a timing reference serving cell within each TAG at step S515”; paragraph 97, “the UE can rapidly receive a random access start indicator for the secondary serving cells within the new sTAG from the BS and also secure uplink synchronization in the sTAG to which a corresponding secondary serving cell belongs”).  Kwon discloses the base station provides UE with timing reference information of secondary serving cells (paragraphs 91 and 93, Fig. 5), wherein carrier aggregation is performed using channels from a secondary serving cell (paragraphs 57 and 59).
 Kwon does not expressly disclose the information indicates one or more serving cells as timing reference for a neighboring cell and taking the time of the corresponding serving cell as the timing reference for the neighboring cell; wherein the computer program is executed by the processor to implement steps of: receiving a broadcast message transmitted by the network device: wherein the broadcast message comprises the synchronization indication information; when the synchronization indication information indicates true, taking a current serving cell or a serving cell configured by the network device as timing reference for a neighboring cell at a current frequency; wherein the current frequency refers to a frequency at which the broadcast message is received; or, receiving a dedicated signaling transmitted by the network device; wherein the dedicated signaling comprises the synchronization indication information; when the synchronization indication information indicates true, taking a serving cell configured by the network device as timing reference for all or part of neighboring cells at a current measurement object frequency configured by the network device.
In an analogous art, Han discloses a method performed by a UE adapted for carrier aggregation (paragraph 62 and Fig. 8), wherein the UE receives from an eNB a list including at least one neighboring cell that is to serve the UE as a secondary cell (paragraph 73). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configuring a neighboring cell of Han as a secondary serving cell of TAG as disclosed by Kwon to aggregate channel from neighboring cell in order to utilize resources nearby to enhance resource utilization efficiency.
Gheorghiu teaches the receiving synchronization indication information transmitted by a network device, comprises: wherein the taking time of a corresponding serving cell as timing reference for the neighboring cell according to the synchronization indication information, comprises: when the synchronization indication information indicates true, taking a current serving cell or a serving cell configured by the network device as timing reference for a neighboring cell at a current frequency (paragraphs 59-60, when serving cell and neighboring cell are synchronous, which is a synchronous network, frequency band of the cells is synchronous).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kwon in view of Han with the above features of Gheorghiu for the purpose of minimizing the interruption caused by the measurement gaps as taught by Gheorghiu.
Schwarz teaches synchronization information may be sent from the network to the UE as a dedicated message or as a broadcast message in system information (paragraph 42), such that when frequency bands of the serving cell and neighboring cell is synchronous, the UE would be able to receive broadcast information from neighboring cell using frequency of the serving cell (i.e., same frequency for broadcasting the synchronization information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit the synchronization indication information of Kwan in view of Han and in further view of Gheorghiu in dedicated message or broadcast message as suggested by Schwarz to provide different channels for providing the synchronization indication information to the UE.
Regarding claim 28, Kwon combination further discloses a network device (Abstract, paragraph 205 and Fig. 19B, base station), comprising: a processor (paragraph 205), a memory (paragraph 213, computer-readable medium circuitry), and a computer program stored on the memory and executable on the processor (paragraph 213); wherein the computer program is executed by the processor to implement steps of the method according to claim 11 (see claim 11 above).

Claims 7-9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Han in view of Gheorghiu in view of Schwarz as applied to claims 5 and 14 above in view of 3GPP TS 38.331 V15.0.0, dated December 2017 (hereinafter 3GPP).
Regarding claims 7-9, Kwon combination discloses the limitations of claim 5 as applied above. Kwon in view of Han further discloses a TAG includes primary serving cell (see Kwon, paragraph 85) and primary serving cell is configured in the TAG (see Kwon, paragraph 95).
Kwon and Han do not expressly disclose configuration manner of one or more special cells (SpCell) configured by the network device, comprises any one or more of the following combinations: a primary cell (PCell) and/or a primary-secondary cell (PSCell) defaulted by the network device; a PCell and/or a PSCell configured by the network device; a PCell and/or a PSCell indicated by the network device through a physical cell identifier (PCI) and a frequency: a PCell and/or a PSCell indicated by the network device through a cell index; a PCell and/or a PSCell indicated by the network device through an E-UTRAN cell global identifier (ECGI), wherein configuration manner of one or more cells in the cell list configured by the network device, comprises any one or more of the following combinations: a serving cell indicated by the network device through a physical cell identifier (PCI) and a frequency; a serving cell indicated by the network device through a cell index; a serving cell indicated by the network device through an E-UTRAN cell global identifier (ECGI); a PCell and/or a PSCell defaulted by the network device; and a PCell and/or a PSCell configured by the network device, and wherein the frequency or the frequency group available for reference in the frequency list lists a center frequency.
3GPP discloses cells are configured as SpCell associated with a physical cell identity (p. 25, 5.3.5.5.2 “Reconfiguration with sync”, cellIndex Entry index in the cell list. An entry may concern a range of cells, in which case this value applies to the entire range (p. 83, “MeasObjectNR field descriptions”), wherein “IE MeasObjectNR specifies information applicable for SS/PBCH block(s) intra/inter-frequency measurements or CSI-RS intra/inter-frequency measurements” (p. 79, bottom), and network configures UE to perform measurements based on SS/PBCH Block based intra-frequency measurements: measurements at SSB(s) of neighbour cell(s) where both the center frequency(ies) and subcarrier spacing are the same as each serving cell defining SSB (p. 35, section 5.5.1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure cells of Kwon combination as specified by 3GPP to comply with 3GPP 5G standard and to ensure interoperability between network infrastructures. 
In addition, claims 7-9 depend on claim 5, wherein claim 5 recites alternative options, which makes limitations of claims 7-9 optional and patentable weigh needs not given.
Regarding claims 16-17, Kwon combination discloses the limitations of claim 14 as applied above. Kwon combination further discloses a TAG includes primary serving cell (see Kwon, paragraph 85) and primary serving cell is configured in the TAG (see Kwon, paragraph 95).
Kwon combination do not expressly disclose configuration manner of one or more special cells (SpCell) configured by the network device, comprises any one or more of the following combinations: a primary cell (PCell) and/or a primary-secondary cell (PSCell) defaulted by the network device; a PCell and/or a PSCell configured by the network device; a PCell and/or a PSCell indicated by the network device through a physical cell identifier (PCI) and a frequency; a PCell and/or a PSCell indicated by the network device through a cell index; a PCell and/or a PSCell indicated by the network device through an E-UTRAN cell global identifier (ECGI), wherein configuration manner of one or more cells in the cell list configured by the network device, comprises any one or more of the following combinations: a serving cell indicated by the network device through a physical cell identifier (PCI) and a frequency; a serving cell indicated by the network device through a cell index; a serving cell indicated by the network device through an E-UTRAN cell global identifier (ECGI); a PCell and/or a PSCell defaulted by the network device; and a PCell and/or a PSCell configured by the network device.
3GPP discloses cells are configured as SpCell associated with a physical cell identity (p. 25, 5.3.5.5.2 “Reconfiguration with sync”, cellIndex Entry index in the cell list. An entry may concern a range of cells, in which case this value applies to the entire range (p. 83, “MeasObjectNR field descriptions”), wherein “IE MeasObjectNR specifies information applicable for SS/PBCH block(s) intra/inter-frequency measurements or CSI-RS intra/inter-frequency measurements” (p. 79, bottom), and network configures UE to perform measurements based on SS/PBCH Block based intra-frequency measurements: measurements at SSB(s) of neighbour cell(s) where both the center frequency(ies) and subcarrier spacing are the same as each serving cell defining SSB (p. 35, section 5.5.1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure cells of Kwon combination as specified by 3GPP to comply with 3GPP 5G standard and to ensure interoperability between network infrastructures. 
In addition, claims 16-17 depend on claim 14, wherein claim 14 recites alternative options, which makes limitations of claims 16-17 optional and patentable weigh needs not given.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
December 13, 2022